DETAILED ACTION
Claims 1-20 have been examined. Claims 1, 3-5, 8-14, and 16-18 are rejected. Claims 2, 6-7, 15, and 19-20 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the PRACH reception" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the PRACH  reception" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the PRACH reception" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the PRACH reception" in lines 2 and 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4, 8, 10-11, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0410186 A1 to Hajir et al. (hereinafter “Hajir”) and US 2019/0215130 A1 to Aiba et al. (hereinafter “Aiba”).

As per claim 1, Hajir discloses a user equipment (UE) (Hajir [0122] discloses a UE/WTRU) comprising: a processor (Hajir [0035] FIG. 1B is a system diagram illustrating an example WTRU 102. As shown in FIG. 1B, the WTRU 102 may include a processor 118); and a transceiver operably connected to the processor (Hajir [0035] FIG. 1B is a system diagram illustrating an example WTRU 102. As shown in FIG. 1B, the WTRU 102 may include a processor 118, a transceiver 120), the transceiver configured to: receive a system information block (SIB) in a downlink (DL) bandwidth part (BWP) (Hajir [0119] The WTRU may also be configured with a CORESET and a search space to receive SIB in a dedicated DL BWP or sub-band), wherein: the DL BWP is linked to a first uplink (UL) BWP (Hajir [0161] The following exemplary linkages may either be explicit linkages (e.g., an identifier, x, of UL BWP may be linked to an identifier, y, of DL BWP) or implicit. The linkage also may be at the level of LBT sub-band granularity, rather than BWP granularity. For the remainder of this text, BWP and LBT sub-band may be used interchangeably. For example, there may be a linkage between reception of a pre-signal in a first LBT sub-band and the selection of a second LBT sub-band for the transmission of a random access preamble. An implicit linkage may be that the Physical Random Access Channel (PRACH) resource or set of PRACH resources associated with an UL BWP are linked to a CORESET or search space configured in the DL BWP. In such a way, WTRUs configured with multiple overlapping DL BWPs are not required to switch their active DL BWP if it contains the CORESET associated with the linked uplink PRACH resource where the WTRU transmitted the preamble.), and the SIB includes an indication for one or more UL BWPs; and transmit a physical random access channel (PRACH) in a second UL BWP from the one or more UL BWPs (Hajir [0172] The WTRU may select any of the UL BWPs for preamble transmission and is expecting to receive the RAR and subsequent messages in the linked DL BWP. For example, the WTRU may select (e.g., autonomously select) the UL BWP based on a UL BWP selection rule. The rule may include at least one of: the UL BWP with the lowest channel occupancy (or channel occupancy below a threshold), the UL BWP with highest Reference Signal Received Quality (RSRQ), the UL BWP associated with a DRS/SSB, the UL BWP associated with a traffic type, the UL BWP indicated in a random access command. The WTRU may monitor the linked DL BWP for RAR and subsequent DL messages. The WTRU may also select the UL BWP based on measurement (e.g., Reference Signal Received Power (RSRP), RSRQ, Signal to Interference plus Noise Ratio (SINR), Received Signal Strength Indication (RSSI), Channel Occupancy (CO)) of one or a set of configured SSB and/or CSI-RS resources associated with the corresponding BWPs. The WTRU may also select the UL BWP based on the configuration of dedicated RACH resources, e.g., the WTRU may select the UL BWP with dedicated PRACH resources. The WTRU may also select the UL BWP based on the type of RA and configuration of the associated parameters. For example, for a beam failure recovery request, the WTRU may select the UL BWP configured with recovery resources. For example, for SI request, the WTRU may select the UL BWP configured with random access preambles and/or PRACH occasions for SI request. [0173] According to another embodiment, the WTRU may select the UL BWP in which to perform RACH based on characteristics of the linked DL BWP(s). For example, the WTRU may be configured with PRACH resources in multiple UL BWPs. In order to determine which UL BWP to switch to and transmit the preamble, the WTRU may use the UL BWP/DL BWP linkage. For example, the WTRU may select the UL BWP(s) linked to the DL BWP(s) that was/were acquired by the gNB e.g., based on a reception of a pre-signal. If multiple DL BWPs are acquired, the WTRU may perform an UL BWP selection based on measurement results of the acquired DL BWP, e.g., the WTRU may select the UL BWP linked to the DL BWP with the highest measurement result (e.g., RSRQ). If an LBT on the selected UL BWP is not successful, the WTRU may transmit the preamble, e.g., Msg1, in any acquired UL BWP or sub-band. A mapping of the preamble and/or PRACH resources may permit a WTRU to indicate this fallback. A priority rule may be used to determine in which DL sub-band the gNB may then transmit the pre-signal and the WTRU may monitor for RAR, e.g., the lowest acquired sub-band in frequency.), wherein the second UL BWP is different than the first UL BWP (Hajir [0172] The WTRU may select any of the UL BWPs for preamble transmission and is expecting to receive the RAR and subsequent messages in the linked DL BWP. For example, the WTRU may select (e.g., autonomously select) the UL BWP based on a UL BWP selection rule. The rule may include at least one of: the UL BWP with the lowest channel occupancy (or channel occupancy below a threshold), the UL BWP with highest Reference Signal Received Quality (RSRQ), the UL BWP associated with a DRS/SSB, the UL BWP associated with a traffic type, the UL BWP indicated in a random access command. The WTRU may monitor the linked DL BWP for RAR and subsequent DL messages. The WTRU may also select the UL BWP based on measurement (e.g., Reference Signal Received Power (RSRP), RSRQ, Signal to Interference plus Noise Ratio (SINR), Received Signal Strength Indication (RSSI), Channel Occupancy (CO)) of one or a set of configured SSB and/or CSI-RS resources associated with the corresponding BWPs. The WTRU may also select the UL BWP based on the configuration of dedicated RACH resources, e.g., the WTRU may select the UL BWP with dedicated PRACH resources. The WTRU may also select the UL BWP based on the type of RA and configuration of the associated parameters. For example, for a beam failure recovery request, the WTRU may select the UL BWP configured with recovery resources. For example, for SI request, the WTRU may select the UL BWP configured with random access preambles and/or PRACH occasions for SI request. [0173] According to another embodiment, the WTRU may select the UL BWP in which to perform RACH based on characteristics of the linked DL BWP(s). For example, the WTRU may be configured with PRACH resources in multiple UL BWPs. In order to determine which UL BWP to switch to and transmit the preamble, the WTRU may use the UL BWP/DL BWP linkage. For example, the WTRU may select the UL BWP(s) linked to the DL BWP(s) that was/were acquired by the gNB e.g., based on a reception of a pre-signal. If multiple DL BWPs are acquired, the WTRU may perform an UL BWP selection based on measurement results of the acquired DL BWP, e.g., the WTRU may select the UL BWP linked to the DL BWP with the highest measurement result (e.g., RSRQ). If an LBT on the selected UL BWP is not successful, the WTRU may transmit the preamble, e.g., Msg1, in any acquired UL BWP or sub-band. A mapping of the preamble and/or PRACH resources may permit a WTRU to indicate this fallback. A priority rule may be used to determine in which DL sub-band the gNB may then transmit the pre-signal and the WTRU may monitor for RAR, e.g., the lowest acquired sub-band in frequency.).
Hajir may not explicitly disclose, but Aiba, which is in the same field of endeavor, discloses the SIB includes an indication for one or more UL BWPs (Aiba [0143] Also, the gNB 160 may transmit, by using the PBCH (e.g., the MIB), the PDSCH (e.g., the SIB type 2), and/or the RRC message (e.g., the dedicated RRC message), information (e.g., fifth information) used for configuring a mapping (e.g., a link (e.g., a linking, a pairing, and/or a correspondence)) between the value(s) of the BWP indicator field(s) and the index of the scheduled BWP(s) (e.g., the index of the DL BWP(s) and/or the index of the UL BWP(s)). Here, the mapping between the value(s) of the BWP indicator field(s) and the index of the scheduled BWP(s) may be specified, in advance, by the specification, and known information between the gNB 160 and the UE 102.). The purpose of Aiba is to use time, frequency, and/or space resources efficiently, and to be able to efficiently control downlink and/or uplink transmissions (Aiba [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aiba with Hajir, to use time, frequency, and/or space resources efficiently, and to be able to efficiently control downlink and/or uplink transmissions (Aiba [0037]).
As per claim 3, Hajir and Aiba disclose the UE of claim 1, wherein the processor is further configured to determine: that the indication indicates more than one UL BWPs, and that the second UL BWP of the PRACH transmission is pseudo-randomly selected (Hajir [0172] The WTRU may select any of the UL BWPs for preamble transmission and is expecting to receive the RAR and subsequent messages in the linked DL BWP. For example, the WTRU may select (e.g., autonomously select) the UL BWP based on a UL BWP selection rule. The rule may include at least one of: the UL BWP with the lowest channel occupancy (or channel occupancy below a threshold), the UL BWP with highest Reference Signal Received Quality (RSRQ), the UL BWP associated with a DRS/SSB, the UL BWP associated with a traffic type, the UL BWP indicated in a random access command. The WTRU may monitor the linked DL BWP for RAR and subsequent DL messages. The WTRU may also select the UL BWP based on measurement (e.g., Reference Signal Received Power (RSRP), RSRQ, Signal to Interference plus Noise Ratio (SINR), Received Signal Strength Indication (RSSI), Channel Occupancy (CO)) of one or a set of configured SSB and/or CSI-RS resources associated with the corresponding BWPs. The WTRU may also select the UL BWP based on the configuration of dedicated RACH resources, e.g., the WTRU may select the UL BWP with dedicated PRACH resources. The WTRU may also select the UL BWP based on the type of RA and configuration of the associated parameters. For example, for a beam failure recovery request, the WTRU may select the UL BWP configured with recovery resources. For example, for SI request, the WTRU may select the UL BWP configured with random access preambles and/or PRACH occasions for SI request.).
Hajir may not explicitly disclose, but Aiba, which is in the same field of endeavor, discloses that the indication indicates more than one UL BWPs (Aiba [0143] Also, the gNB 160 may transmit, by using the PBCH (e.g., the MIB), the PDSCH (e.g., the SIB type 2), and/or the RRC message (e.g., the dedicated RRC message), information (e.g., fifth information) used for configuring a mapping (e.g., a link (e.g., a linking, a pairing, and/or a correspondence)) between the value(s) of the BWP indicator field(s) and the index of the scheduled BWP(s) (e.g., the index of the DL BWP(s) and/or the index of the UL BWP(s)). Here, the mapping between the value(s) of the BWP indicator field(s) and the index of the scheduled BWP(s) may be specified, in advance, by the specification, and known information between the gNB 160 and the UE 102.). The purpose of Aiba is to use time, frequency, and/or space resources efficiently, and to be able to efficiently control downlink and/or uplink transmissions (Aiba [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aiba with Hajir, to use time, frequency, and/or space resources efficiently, and to be able to efficiently control downlink and/or uplink transmissions (Aiba [0037]).
As per claim 4, Hajir and Aiba disclose the UE of claim 1, wherein at least one of the one or more UL BWPs is within the first UL BWP (Hajir [0168] A second embodiment may be a many-to-one linkage, i.e. multiple UL BWPs are linked to the same DL BWP. [0173] According to another embodiment, the WTRU may select the UL BWP in which to perform RACH based on characteristics of the linked DL BWP(s). For example, the WTRU may be configured with PRACH resources in multiple UL BWPs. In order to determine which UL BWP to switch to and transmit the preamble, the WTRU may use the UL BWP/DL BWP linkage. For example, the WTRU may select the UL BWP(s) linked to the DL BWP(s) that was/were acquired by the gNB e.g., based on a reception of a pre-signal. If multiple DL BWPs are acquired, the WTRU may perform an UL BWP selection based on measurement results of the acquired DL BWP, e.g., the WTRU may select the UL BWP linked to the DL BWP with the highest measurement result (e.g., RSRQ)).
As per claim 8, Hajir discloses a base station (BS) (Hajir [0023] The communications system 100 may also include a base station 114a and/or a base station 114b.) comprising: a processor (Hajir [0250] base station processor); and a transceiver operably connected to the processor (Hajir [0063] The gNBs 180a, 180b, 180c may each include one or more transceivers), the transceiver configured to: transmit a system information block (SIB) in a downlink (DL) bandwidth part (BWP) (Hajir [0119] The WTRU may also be configured with a CORESET and a search space to receive SIB in a dedicated DL BWP or sub-band. This configuration may either be common to all WTRUs, a group of WTRUs or be dedicated to a single WTRU. The information about the acquired LBT sub-bands by the gNB may then be broadcasted or transmitted in the corresponding SIB.), wherein: the DL BWP is linked to a first uplink (UL) BWP (Hajir [0161] The following exemplary linkages may either be explicit linkages (e.g., an identifier, x, of UL BWP may be linked to an identifier, y, of DL BWP) or implicit. The linkage also may be at the level of LBT sub-band granularity, rather than BWP granularity. For the remainder of this text, BWP and LBT sub-band may be used interchangeably. For example, there may be a linkage between reception of a pre-signal in a first LBT sub-band and the selection of a second LBT sub-band for the transmission of a random access preamble. An implicit linkage may be that the Physical Random Access Channel (PRACH) resource or set of PRACH resources associated with an UL BWP are linked to a CORESET or search space configured in the DL BWP. In such a way, WTRUs configured with multiple overlapping DL BWPs are not required to switch their active DL BWP if it contains the CORESET associated with the linked uplink PRACH resource where the WTRU transmitted the preamble.), and the SIB includes an indication for one or more UL BWPs; and receive a physical random access channel (PRACH) in a second UL BWP from the one or more UL BWPs, wherein the second UL BWP is different than the first UL BWP(Hajir [0172] The WTRU may select any of the UL BWPs for preamble transmission and is expecting to receive the RAR and subsequent messages in the linked DL BWP. For example, the WTRU may select (e.g., autonomously select) the UL BWP based on a UL BWP selection rule. The rule may include at least one of: the UL BWP with the lowest channel occupancy (or channel occupancy below a threshold), the UL BWP with highest Reference Signal Received Quality (RSRQ), the UL BWP associated with a DRS/SSB, the UL BWP associated with a traffic type, the UL BWP indicated in a random access command. The WTRU may monitor the linked DL BWP for RAR and subsequent DL messages. The WTRU may also select the UL BWP based on measurement (e.g., Reference Signal Received Power (RSRP), RSRQ, Signal to Interference plus Noise Ratio (SINR), Received Signal Strength Indication (RSSI), Channel Occupancy (CO)) of one or a set of configured SSB and/or CSI-RS resources associated with the corresponding BWPs. The WTRU may also select the UL BWP based on the configuration of dedicated RACH resources, e.g., the WTRU may select the UL BWP with dedicated PRACH resources. The WTRU may also select the UL BWP based on the type of RA and configuration of the associated parameters. For example, for a beam failure recovery request, the WTRU may select the UL BWP configured with recovery resources. For example, for SI request, the WTRU may select the UL BWP configured with random access preambles and/or PRACH occasions for SI request. [0173] According to another embodiment, the WTRU may select the UL BWP in which to perform RACH based on characteristics of the linked DL BWP(s). For example, the WTRU may be configured with PRACH resources in multiple UL BWPs. In order to determine which UL BWP to switch to and transmit the preamble, the WTRU may use the UL BWP/DL BWP linkage. For example, the WTRU may select the UL BWP(s) linked to the DL BWP(s) that was/were acquired by the gNB e.g., based on a reception of a pre-signal. If multiple DL BWPs are acquired, the WTRU may perform an UL BWP selection based on measurement results of the acquired DL BWP, e.g., the WTRU may select the UL BWP linked to the DL BWP with the highest measurement result (e.g., RSRQ). If an LBT on the selected UL BWP is not successful, the WTRU may transmit the preamble, e.g., Msg1, in any acquired UL BWP or sub-band. A mapping of the preamble and/or PRACH resources may permit a WTRU to indicate this fallback. A priority rule may be used to determine in which DL sub-band the gNB may then transmit the pre-signal and the WTRU may monitor for RAR, e.g., the lowest acquired sub-band in frequency.), wherein the second UL BWP is different than the first UL BWP (Hajir [0172] The WTRU may select any of the UL BWPs for preamble transmission and is expecting to receive the RAR and subsequent messages in the linked DL BWP. For example, the WTRU may select (e.g., autonomously select) the UL BWP based on a UL BWP selection rule. The rule may include at least one of: the UL BWP with the lowest channel occupancy (or channel occupancy below a threshold), the UL BWP with highest Reference Signal Received Quality (RSRQ), the UL BWP associated with a DRS/SSB, the UL BWP associated with a traffic type, the UL BWP indicated in a random access command. The WTRU may monitor the linked DL BWP for RAR and subsequent DL messages. The WTRU may also select the UL BWP based on measurement (e.g., Reference Signal Received Power (RSRP), RSRQ, Signal to Interference plus Noise Ratio (SINR), Received Signal Strength Indication (RSSI), Channel Occupancy (CO)) of one or a set of configured SSB and/or CSI-RS resources associated with the corresponding BWPs. The WTRU may also select the UL BWP based on the configuration of dedicated RACH resources, e.g., the WTRU may select the UL BWP with dedicated PRACH resources. The WTRU may also select the UL BWP based on the type of RA and configuration of the associated parameters. For example, for a beam failure recovery request, the WTRU may select the UL BWP configured with recovery resources. For example, for SI request, the WTRU may select the UL BWP configured with random access preambles and/or PRACH occasions for SI request. [0173] According to another embodiment, the WTRU may select the UL BWP in which to perform RACH based on characteristics of the linked DL BWP(s). For example, the WTRU may be configured with PRACH resources in multiple UL BWPs. In order to determine which UL BWP to switch to and transmit the preamble, the WTRU may use the UL BWP/DL BWP linkage. For example, the WTRU may select the UL BWP(s) linked to the DL BWP(s) that was/were acquired by the gNB e.g., based on a reception of a pre-signal. If multiple DL BWPs are acquired, the WTRU may perform an UL BWP selection based on measurement results of the acquired DL BWP, e.g., the WTRU may select the UL BWP linked to the DL BWP with the highest measurement result (e.g., RSRQ). If an LBT on the selected UL BWP is not successful, the WTRU may transmit the preamble, e.g., Msg1, in any acquired UL BWP or sub-band. A mapping of the preamble and/or PRACH resources may permit a WTRU to indicate this fallback. A priority rule may be used to determine in which DL sub-band the gNB may then transmit the pre-signal and the WTRU may monitor for RAR, e.g., the lowest acquired sub-band in frequency.).
Hajir may not explicitly disclose, but Aiba, which is in the same field of endeavor, discloses the SIB includes an indication for one or more UL BWPs (Aiba [0143] Also, the gNB 160 may transmit, by using the PBCH (e.g., the MIB), the PDSCH (e.g., the SIB type 2), and/or the RRC message (e.g., the dedicated RRC message), information (e.g., fifth information) used for configuring a mapping (e.g., a link (e.g., a linking, a pairing, and/or a correspondence)) between the value(s) of the BWP indicator field(s) and the index of the scheduled BWP(s) (e.g., the index of the DL BWP(s) and/or the index of the UL BWP(s)). Here, the mapping between the value(s) of the BWP indicator field(s) and the index of the scheduled BWP(s) may be specified, in advance, by the specification, and known information between the gNB 160 and the UE 102.). The purpose of Aiba is to use time, frequency, and/or space resources efficiently, and to be able to efficiently control downlink and/or uplink transmissions (Aiba [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aiba with Hajir, to use time, frequency, and/or space resources efficiently, and to be able to efficiently control downlink and/or uplink transmissions (Aiba [0037]).
As per claim 10, Hajir and Aiba disclose the BS of claim 8, wherein: the indication indicates more than one UL BWPs, and the second UL BWP of the PRACH reception is pseudo-randomly selected (Hajir [0172] The WTRU may select any of the UL BWPs for preamble transmission and is expecting to receive the RAR and subsequent messages in the linked DL BWP. For example, the WTRU may select (e.g., autonomously select) the UL BWP based on a UL BWP selection rule. The rule may include at least one of: the UL BWP with the lowest channel occupancy (or channel occupancy below a threshold), the UL BWP with highest Reference Signal Received Quality (RSRQ), the UL BWP associated with a DRS/SSB, the UL BWP associated with a traffic type, the UL BWP indicated in a random access command. The WTRU may monitor the linked DL BWP for RAR and subsequent DL messages. The WTRU may also select the UL BWP based on measurement (e.g., Reference Signal Received Power (RSRP), RSRQ, Signal to Interference plus Noise Ratio (SINR), Received Signal Strength Indication (RSSI), Channel Occupancy (CO)) of one or a set of configured SSB and/or CSI-RS resources associated with the corresponding BWPs. The WTRU may also select the UL BWP based on the configuration of dedicated RACH resources, e.g., the WTRU may select the UL BWP with dedicated PRACH resources. The WTRU may also select the UL BWP based on the type of RA and configuration of the associated parameters. For example, for a beam failure recovery request, the WTRU may select the UL BWP configured with recovery resources. For example, for SI request, the WTRU may select the UL BWP configured with random access preambles and/or PRACH occasions for SI request.).
Hajir may not explicitly disclose, but Aiba, which is in the same field of endeavor, discloses the indication indicates more than one UL BWPs (Aiba [0143] Also, the gNB 160 may transmit, by using the PBCH (e.g., the MIB), the PDSCH (e.g., the SIB type 2), and/or the RRC message (e.g., the dedicated RRC message), information (e.g., fifth information) used for configuring a mapping (e.g., a link (e.g., a linking, a pairing, and/or a correspondence)) between the value(s) of the BWP indicator field(s) and the index of the scheduled BWP(s) (e.g., the index of the DL BWP(s) and/or the index of the UL BWP(s)). Here, the mapping between the value(s) of the BWP indicator field(s) and the index of the scheduled BWP(s) may be specified, in advance, by the specification, and known information between the gNB 160 and the UE 102.). The purpose of Aiba is to use time, frequency, and/or space resources efficiently, and to be able to efficiently control downlink and/or uplink transmissions (Aiba [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aiba with Hajir, to use time, frequency, and/or space resources efficiently, and to be able to efficiently control downlink and/or uplink transmissions (Aiba [0037]).
As per claim 11, Hajir and Aiba disclose the BS of claim 8, wherein at least one of the one or more UL BWPs is within the first UL BWP (Hajir [0168] A second embodiment may be a many-to-one linkage, i.e. multiple UL BWPs are linked to the same DL BWP. [0173] According to another embodiment, the WTRU may select the UL BWP in which to perform RACH based on characteristics of the linked DL BWP(s). For example, the WTRU may be configured with PRACH resources in multiple UL BWPs. In order to determine which UL BWP to switch to and transmit the preamble, the WTRU may use the UL BWP/DL BWP linkage. For example, the WTRU may select the UL BWP(s) linked to the DL BWP(s) that was/were acquired by the gNB e.g., based on a reception of a pre-signal. If multiple DL BWPs are acquired, the WTRU may perform an UL BWP selection based on measurement results of the acquired DL BWP, e.g., the WTRU may select the UL BWP linked to the DL BWP with the highest measurement result (e.g., RSRQ)).
As per claim 14, Hajir disclose a method comprising: receiving a system information block (SIB) in a downlink (DL) bandwidth part (BWP) (Hajir [0119] The WTRU may also be configured with a CORESET and a search space to receive SIB in a dedicated DL BWP or sub-band), wherein: the DL BWP is linked to a first uplink (UL) BWP (Hajir [0161] The following exemplary linkages may either be explicit linkages (e.g., an identifier, x, of UL BWP may be linked to an identifier, y, of DL BWP) or implicit. The linkage also may be at the level of LBT sub-band granularity, rather than BWP granularity. For the remainder of this text, BWP and LBT sub-band may be used interchangeably. For example, there may be a linkage between reception of a pre-signal in a first LBT sub-band and the selection of a second LBT sub-band for the transmission of a random access preamble. An implicit linkage may be that the Physical Random Access Channel (PRACH) resource or set of PRACH resources associated with an UL BWP are linked to a CORESET or search space configured in the DL BWP. In such a way, WTRUs configured with multiple overlapping DL BWPs are not required to switch their active DL BWP if it contains the CORESET associated with the linked uplink PRACH resource where the WTRU transmitted the preamble.), and the SIB includes an indication for one or more UL BWPs; transmitting a physical random access channel (PRACH) in a second UL BWP from the one or more UL BWPs, wherein the second UL BWP is different than the first UL BWP (Hajir [0172] The WTRU may select any of the UL BWPs for preamble transmission and is expecting to receive the RAR and subsequent messages in the linked DL BWP. For example, the WTRU may select (e.g., autonomously select) the UL BWP based on a UL BWP selection rule. The rule may include at least one of: the UL BWP with the lowest channel occupancy (or channel occupancy below a threshold), the UL BWP with highest Reference Signal Received Quality (RSRQ), the UL BWP associated with a DRS/SSB, the UL BWP associated with a traffic type, the UL BWP indicated in a random access command. The WTRU may monitor the linked DL BWP for RAR and subsequent DL messages. The WTRU may also select the UL BWP based on measurement (e.g., Reference Signal Received Power (RSRP), RSRQ, Signal to Interference plus Noise Ratio (SINR), Received Signal Strength Indication (RSSI), Channel Occupancy (CO)) of one or a set of configured SSB and/or CSI-RS resources associated with the corresponding BWPs. The WTRU may also select the UL BWP based on the configuration of dedicated RACH resources, e.g., the WTRU may select the UL BWP with dedicated PRACH resources. The WTRU may also select the UL BWP based on the type of RA and configuration of the associated parameters. For example, for a beam failure recovery request, the WTRU may select the UL BWP configured with recovery resources. For example, for SI request, the WTRU may select the UL BWP configured with random access preambles and/or PRACH occasions for SI request. [0173] According to another embodiment, the WTRU may select the UL BWP in which to perform RACH based on characteristics of the linked DL BWP(s). For example, the WTRU may be configured with PRACH resources in multiple UL BWPs. In order to determine which UL BWP to switch to and transmit the preamble, the WTRU may use the UL BWP/DL BWP linkage. For example, the WTRU may select the UL BWP(s) linked to the DL BWP(s) that was/were acquired by the gNB e.g., based on a reception of a pre-signal. If multiple DL BWPs are acquired, the WTRU may perform an UL BWP selection based on measurement results of the acquired DL BWP, e.g., the WTRU may select the UL BWP linked to the DL BWP with the highest measurement result (e.g., RSRQ). If an LBT on the selected UL BWP is not successful, the WTRU may transmit the preamble, e.g., Msg1, in any acquired UL BWP or sub-band. A mapping of the preamble and/or PRACH resources may permit a WTRU to indicate this fallback. A priority rule may be used to determine in which DL sub-band the gNB may then transmit the pre-signal and the WTRU may monitor for RAR, e.g., the lowest acquired sub-band in frequency.), wherein the second UL BWP is different than the first UL BWP (Hajir [0172] The WTRU may select any of the UL BWPs for preamble transmission and is expecting to receive the RAR and subsequent messages in the linked DL BWP. For example, the WTRU may select (e.g., autonomously select) the UL BWP based on a UL BWP selection rule. The rule may include at least one of: the UL BWP with the lowest channel occupancy (or channel occupancy below a threshold), the UL BWP with highest Reference Signal Received Quality (RSRQ), the UL BWP associated with a DRS/SSB, the UL BWP associated with a traffic type, the UL BWP indicated in a random access command. The WTRU may monitor the linked DL BWP for RAR and subsequent DL messages. The WTRU may also select the UL BWP based on measurement (e.g., Reference Signal Received Power (RSRP), RSRQ, Signal to Interference plus Noise Ratio (SINR), Received Signal Strength Indication (RSSI), Channel Occupancy (CO)) of one or a set of configured SSB and/or CSI-RS resources associated with the corresponding BWPs. The WTRU may also select the UL BWP based on the configuration of dedicated RACH resources, e.g., the WTRU may select the UL BWP with dedicated PRACH resources. The WTRU may also select the UL BWP based on the type of RA and configuration of the associated parameters. For example, for a beam failure recovery request, the WTRU may select the UL BWP configured with recovery resources. For example, for SI request, the WTRU may select the UL BWP configured with random access preambles and/or PRACH occasions for SI request. [0173] According to another embodiment, the WTRU may select the UL BWP in which to perform RACH based on characteristics of the linked DL BWP(s). For example, the WTRU may be configured with PRACH resources in multiple UL BWPs. In order to determine which UL BWP to switch to and transmit the preamble, the WTRU may use the UL BWP/DL BWP linkage. For example, the WTRU may select the UL BWP(s) linked to the DL BWP(s) that was/were acquired by the gNB e.g., based on a reception of a pre-signal. If multiple DL BWPs are acquired, the WTRU may perform an UL BWP selection based on measurement results of the acquired DL BWP, e.g., the WTRU may select the UL BWP linked to the DL BWP with the highest measurement result (e.g., RSRQ). If an LBT on the selected UL BWP is not successful, the WTRU may transmit the preamble, e.g., Msg1, in any acquired UL BWP or sub-band. A mapping of the preamble and/or PRACH resources may permit a WTRU to indicate this fallback. A priority rule may be used to determine in which DL sub-band the gNB may then transmit the pre-signal and the WTRU may monitor for RAR, e.g., the lowest acquired sub-band in frequency.).
Hajir may not explicitly disclose, but Aiba, which is in the same field of endeavor, discloses the SIB includes an indication for one or more UL BWPs (Aiba [0143] Also, the gNB 160 may transmit, by using the PBCH (e.g., the MIB), the PDSCH (e.g., the SIB type 2), and/or the RRC message (e.g., the dedicated RRC message), information (e.g., fifth information) used for configuring a mapping (e.g., a link (e.g., a linking, a pairing, and/or a correspondence)) between the value(s) of the BWP indicator field(s) and the index of the scheduled BWP(s) (e.g., the index of the DL BWP(s) and/or the index of the UL BWP(s)). Here, the mapping between the value(s) of the BWP indicator field(s) and the index of the scheduled BWP(s) may be specified, in advance, by the specification, and known information between the gNB 160 and the UE 102.). The purpose of Aiba is to use time, frequency, and/or space resources efficiently, and to be able to efficiently control downlink and/or uplink transmissions (Aiba [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aiba with Hajir, to use time, frequency, and/or space resources efficiently, and to be able to efficiently control downlink and/or uplink transmissions (Aiba [0037]).
As per claim 16, Hajir and Aiba disclose the method of claim 14, wherein: the indication indicates more than one UL BWPs, and the second UL BWP of the PRACH transmission is pseudo-randomly selected (Hajir [0172] The WTRU may select any of the UL BWPs for preamble transmission and is expecting to receive the RAR and subsequent messages in the linked DL BWP. For example, the WTRU may select (e.g., autonomously select) the UL BWP based on a UL BWP selection rule. The rule may include at least one of: the UL BWP with the lowest channel occupancy (or channel occupancy below a threshold), the UL BWP with highest Reference Signal Received Quality (RSRQ), the UL BWP associated with a DRS/SSB, the UL BWP associated with a traffic type, the UL BWP indicated in a random access command. The WTRU may monitor the linked DL BWP for RAR and subsequent DL messages. The WTRU may also select the UL BWP based on measurement (e.g., Reference Signal Received Power (RSRP), RSRQ, Signal to Interference plus Noise Ratio (SINR), Received Signal Strength Indication (RSSI), Channel Occupancy (CO)) of one or a set of configured SSB and/or CSI-RS resources associated with the corresponding BWPs. The WTRU may also select the UL BWP based on the configuration of dedicated RACH resources, e.g., the WTRU may select the UL BWP with dedicated PRACH resources. The WTRU may also select the UL BWP based on the type of RA and configuration of the associated parameters. For example, for a beam failure recovery request, the WTRU may select the UL BWP configured with recovery resources. For example, for SI request, the WTRU may select the UL BWP configured with random access preambles and/or PRACH occasions for SI request.).
Hajir may not explicitly disclose, but Aiba, which is in the same field of endeavor, discloses the indication indicates more than one UL BWPs (Aiba [0143] Also, the gNB 160 may transmit, by using the PBCH (e.g., the MIB), the PDSCH (e.g., the SIB type 2), and/or the RRC message (e.g., the dedicated RRC message), information (e.g., fifth information) used for configuring a mapping (e.g., a link (e.g., a linking, a pairing, and/or a correspondence)) between the value(s) of the BWP indicator field(s) and the index of the scheduled BWP(s) (e.g., the index of the DL BWP(s) and/or the index of the UL BWP(s)). Here, the mapping between the value(s) of the BWP indicator field(s) and the index of the scheduled BWP(s) may be specified, in advance, by the specification, and known information between the gNB 160 and the UE 102.). The purpose of Aiba is to use time, frequency, and/or space resources efficiently, and to be able to efficiently control downlink and/or uplink transmissions (Aiba [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aiba with Hajir, to use time, frequency, and/or space resources efficiently, and to be able to efficiently control downlink and/or uplink transmissions (Aiba [0037]).
As per claim 17, Hajir and Aiba disclose the method of claim 14, wherein at least one of the one or more UL BWPs is within the first UL BWP (Hajir [0168] A second embodiment may be a many-to-one linkage, i.e. multiple UL BWPs are linked to the same DL BWP. [0173] According to another embodiment, the WTRU may select the UL BWP in which to perform RACH based on characteristics of the linked DL BWP(s). For example, the WTRU may be configured with PRACH resources in multiple UL BWPs. In order to determine which UL BWP to switch to and transmit the preamble, the WTRU may use the UL BWP/DL BWP linkage. For example, the WTRU may select the UL BWP(s) linked to the DL BWP(s) that was/were acquired by the gNB e.g., based on a reception of a pre-signal. If multiple DL BWPs are acquired, the WTRU may perform an UL BWP selection based on measurement results of the acquired DL BWP, e.g., the WTRU may select the UL BWP linked to the DL BWP with the highest measurement result (e.g., RSRQ)).

Claim(s) 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hajir and Aiba as applied to claims 1, 3-4, 8, 10-11, 14, and 16-17 above, and further in view of US 2021/0119697 A1 to Wang et al. (hereinafter “Wang”).
As per claim 5, Hajir and Aiba disclose the UE of claim 1, wherein the SIB includes an indication for parameters of the PRACH transmission for each UL BWP from the one or more UL BWPs.
Hajir may not explicitly disclose, but Wang, which is in the same field of endeavor, discloses wherein the SIB includes an indication for parameters of the PRACH transmission for each UL BWP from the one or more UL BWPs (Wang [0122] In block 604, the process 600 proceeds with determining one or more wireless communication parameters associated with the first beam. The wireless communication parameters may be determined based at least in part on a MIB or a SIB received from the satellite via the first beam. Some wireless communication parameters may be determined from a plurality of different SIB s. In some implementations, the wireless communication parameters may be beam-specific communication parameters. Example wireless communication parameters may include, but are not limited to, a UL or DL BWP for the first beam, one or more PRACH parameters for the first beam, one or more timers or delay-specific configurations. In some implementations, the UL or DL BWP may correspond to a default BWP to be used by the UE after an active BWP has been inactive for a threshold duration.). The purpose of Wang is to managing beam configurations and parameters (Wang [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang with Hajir, to managing beam configurations and parameters (Wang [0003]).
As per claim 12, Hajir and Aiba disclose the BS of claim 8, wherein the SIB includes an indication for parameters of the PRACH reception for each UL BWP from the one or more UL BWPs.
Hajir may not explicitly disclose, but Wang, which is in the same field of endeavor, discloses wherein the SIB includes an indication for parameters of the PRACH reception for each UL BWP from the one or more UL BWPs (Wang [0122] In block 604, the process 600 proceeds with determining one or more wireless communication parameters associated with the first beam. The wireless communication parameters may be determined based at least in part on a MIB or a SIB received from the satellite via the first beam. Some wireless communication parameters may be determined from a plurality of different SIB s. In some implementations, the wireless communication parameters may be beam-specific communication parameters. Example wireless communication parameters may include, but are not limited to, a UL or DL BWP for the first beam, one or more PRACH parameters for the first beam, one or more timers or delay-specific configurations. In some implementations, the UL or DL BWP may correspond to a default BWP to be used by the UE after an active BWP has been inactive for a threshold duration.). The purpose of Wang is to managing beam configurations and parameters (Wang [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang with Hajir, to managing beam configurations and parameters (Wang [0003]).
As per claim 18, Hajir and Aiba disclose the method of claim 14, wherein the SIB includes an indication for parameters of the PRACH transmission for each UL BWP from the one or more UL BWPs.
Hajir may not explicitly disclose, but Wang, which is in the same field of endeavor, discloses wherein the SIB includes an indication for parameters of the PRACH transmission for each UL BWP from the one or more UL BWPs (Wang [0122] In block 604, the process 600 proceeds with determining one or more wireless communication parameters associated with the first beam. The wireless communication parameters may be determined based at least in part on a MIB or a SIB received from the satellite via the first beam. Some wireless communication parameters may be determined from a plurality of different SIB s. In some implementations, the wireless communication parameters may be beam-specific communication parameters. Example wireless communication parameters may include, but are not limited to, a UL or DL BWP for the first beam, one or more PRACH parameters for the first beam, one or more timers or delay-specific configurations. In some implementations, the UL or DL BWP may correspond to a default BWP to be used by the UE after an active BWP has been inactive for a threshold duration.). The purpose of Wang is to managing beam configurations and parameters (Wang [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang with Hajir, to managing beam configurations and parameters (Wang [0003]).

Allowable Subject Matter
Claims 2, 6-7, 15, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record individually or in combination fail to disclose or render obvious the limitations of dependent claims 2, 6-7, 9, 13, 15, and 19-20 when taken in combination with their respective independent claims. Accordingly claims 2, 6-7, 9, 13, 15, and 19-20 are objected to.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/            Examiner, Art Unit 2476